Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 9th, 2022 has been entered. Claims 1-3, 5-9, 13, 14, and 16-22 remain pending in the application.
Claim Objection
Claim 13 is objected to because of the following informalities:  
	Claim 13 is written to depend on a cancelled claim (i.e., claim 12).  Appropriate correction is required.  For examination purposes, claim 13 is interpreted to depend on claim 9. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 13, 14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 9, the original disclosure does not mention receiving, in the distribution network from a merchant via a user interface, a request for a drop point for an item to be delivered.  Paragraph [0077] describes that the server 126 can determine a drop point, or first receipt location, that will be the most efficient location for picking up and delivering the item to its intended destination. The server 126 can communicate the determined first receipt location to the merchant, shipper, or sender.  However, nothing within the original disclosure mentions that a request for a drop point is received in the distribution network from a merchant via a user interface.  Therefore, this limitation is new matter.
	The original disclosure does not mention determining, in the server of the distributed network, the drop point based on the item information and the delivery location.  Paragraph [0051] describes determining a first receipt location and a first receipt time based on “analyzing, by one or more hardware processors, the current location data and the current time data that are obtained with respect to the provider data, the customer data, and the historical route data that are obtained using a database graph search algorithm.”  However, nothing within the original disclosure mentions that this analysis includes the item information and the delivery location.  Therefore, this limitation is new matter.
	In addition, the original disclosure does not mention determining the second resource based at least in part on a threshold deviation from the fixed daily route of the second delivery resource to travel to the transfer point.  Paragraph [0041] describes determining a transfer location based on its proximity to one or more other nearby resource routes (e.g., within a threshold distance such as within 0.25 miles, within 10 blocks, within a distance corresponding to a walk time of 1 minutes, 2 minutes, 5 minutes, 10 minutes, etc.).  However, nothing within the original disclosure mentions determining the second resource based at least in part on the proximity of its fixed daily route to the transfer point.  Therefore, this limitation is new matter.
	Regarding Claims 6 and 14, the original disclosure does not mention wherein determining the drop point based on the item information and the delivery location comprises separating the plurality of items into a first portion and a second portion based on the item information and the delivery point.  Paragraph [0035] describes that items in the first and second portions can be determined based on the intended destinations for the items.  However, nothing within the original disclosure mentions that the items are separated into a first portion and a second portion based on the item information and the delivery point.  Therefore, this limitation is new matter.
	Regarding claim 18, the original disclosure does not mention querying the database, by the server, the preexisting daily routes to identify one of the preexisting daily routes which is scheduled to travel to the first location.  Paragraph [0057] describes obtaining data and analyzing the data using a database graphing algorithm in order to provide one or more locations and times for package receipt and/or delivery.  However, nothing within the original disclosure mentions obtaining data from a database to identify a preexisting daily route which is scheduled to travel to the first location.  Therefore, this limitation is new matter.
	Regarding Claim 21, the original disclosure does not mention if the item type or quantity does not exceed a threshold, determining the drop point as a point near the merchant and an item origination location.  Paragraph [0051] describes determining a first receipt location and a first receipt time based on “analyzing, by one or more hardware processors, the current location data and the current time data that are obtained with respect to the provider data, the customer data, and the historical route data that are obtained using a database graph search algorithm.”  However, nothing within the original disclosure mentions that this analysis includes an item type or quantity not exceeding a threshold.  Therefore, this limitation is new matter.
	Regarding Claim 22, the original disclosure does not mention that the item information comprises delivery window information for the plurality of items, wherein determining, in the server, the drop point further comprises determining which of the plurality of items can be delivered within the delivery window; determining a first drop point for the items that can be delivered within the delivery window; and determining a second drop point or the items of the plurality of items that cannot be delivered within the delivery window.  Paragraph [0039] describes that orders are ready for pickup starting at 10 o'clock and moving throughout the day and that individual carriers may also pick up ad-hoc or unscheduled packages along their route.  In other words, there is a pickup window for the items.  However, nothing within the original disclosure mentions that there is a delivery window for the plurality of items.  Therefore, this limitation is new matter.
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  	Claim 9 recites the limitation “the first delivery provider.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 recites “the determined one of the plurality of resources” and “the one of the plurality of delivery resources.” There is insufficient antecedent basis for these limitations in the claim.  
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The term “near” in claim 21 is a relative term which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 5-9, 13, 14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method of organizing human activity because the claim recites a method that includes identifying an area, receiving and storing information regarding resources in the area, receiving a request for a drop point for an item, determining whether the delivery location is within the area, determining the drop point, sending the drop point to the merchant, determining delivery providers, receiving the item, instructing a first delivery provider, picking up the item, instructing a first delivery provider, and transferring the item.  This is a method of managing commercial interactions between people (the merchant, the first delivery provider, and the second delivery provider).  The mere nominal recitation of a server, a network, a user interface, a communication device, and a mobile computing device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of identifying, receiving, storing, receiving, determining, determining, sending, determining, receiving, instructing, picking, instructing, and transferring in a computer environment.  The claimed server, network, user interface, communication device, and mobile computing device are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describe how to generally “apply” the concepts of identifying, receiving, storing, receiving, determining, determining, sending, determining, receiving, instructing, picking, instructing, and transferring in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claim 9 recites a method of organizing human activity because the claim recites a method that includes receiving a request for a drop point for an item, storing information regarding resources in an area, determining the drop point, determining whether the delivery location is within the area, determining a first delivery resource, instructing a first delivery provider, determining a second delivery resource, determining a transfer point, and sending instructions to the second delivery resource. This is a method of managing commercial interactions between people (the merchant, the first delivery provider, and the second delivery provider).  The mere nominal recitation of a user interface, a server, a network, and a mobile computing device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of receiving, storing, determining, determining, determining, instructing, determining, determining, and sending in a computer environment.  The claimed user interface, server, network, and mobile computing device are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describe how to generally “apply” the concepts of receiving, storing, determining, determining, determining, instructing, determining, determining, and sending in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2, 3, 5-8, 12-17, 21, and 22 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining instructing the second delivery provider and receiving the item at the transfer point.  Claim 3 further narrows the abstract idea of claim 1 by e.g., defining how the first delivery provider is determined.  Claims 5, 6, 13, and 14 further narrow the abstract idea of claims 1 and 9 by e.g., further defining the request from the merchant, determining drop points, and instructing the merchant.  Claims 7, 8, 16, and 17 further narrow the abstract idea of claims 1 and 9 by e.g., further defining providing a code for the item and scanning the code on the item at the pick-up location.  Claims 21 and 22 further narrow the abstract idea of claim 1 by e.g., further defining information for the item and determining the drop point.  These limitations are all directed to a method of managing commercial interactions between people (the merchant, the first delivery provider, and the second delivery provider).  Thus, claims 2, 3, 5-8, 12-17, 21, and 22 are directed to substantially the same abstract idea as claims 1 and 9 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2, 3, 5-8, 12-17, 21, and 22 describe neither a practical application of nor significantly more than the abstract idea.
	Claim 18 recites a method of organizing human activity because the claim recites a method that includes storing routes and schedules for delivery resources within an area, receiving a request for transportation of an item, querying a database for a route, determining whether a resource has capacity to receive the item, and instructing a delivery resource.  This is a method of managing commercial interactions between people (the merchant and delivery resource).  The mere nominal recitation of a database, a server, and a mobile computing device does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of storing routes and schedules for delivery resources within an area, receiving a request for transportation of an item, querying a database for a route, determining whether a resource has capacity to receive the item, and instructing a delivery resources in a computer environment.  The claimed database, server, and mobile computing device are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of storing routes and schedules for delivery resources within an area, receiving a request for transportation of an item, querying a database for a route, determining whether a resource has capacity to receive the item, and instructing a delivery resources in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 19 and 20 are directed to substantially the same abstract idea as claim 18 and is rejected for substantially the same reasons.  Claim 19 further narrows the abstract idea of claim 18 by e.g., further defining determining whether the delivery resource can meet delivery timing requirements for the item.  Claim 20 further narrows the abstract idea of claim 18 by e.g., further defining that the location is a wholesaler and a second location is a retailer, wherein the delivery resources belong to a distribution network.  These limitations are all directed to a method of managing commercial interactions between people (e.g., the delivery resource, wholesaler, and retailer).  Thus, claims 19 and 20 are directed to substantially the same abstract idea as claim 18 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 19 and 20 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Boye  (U.S. Patent Application Publication No. 2018/0096300) in view of Matthiesen (U.S. Patent Application Publication No. 2018/0188731) and Tolkin (U.S. Patent Application Publication No. 2017/0169535).
	Regarding Claim 1, Boye teaches a method for delivering items comprising:  identifying, by a distribution network, a geographic area (see [0095] “Drivers can specify the area or locations that they are willing or prefer to drive. The orders can be filter or ranked based on the start location 420 and finish location 430 of an order within the area specified by the driver,” the drivers are a part of a transporter application environment, i.e., distribution network (see [0051] FIG. 1 illustrates a transporter application environment 100 usable with example implementations of the present application. The transport application environment 100 includes a transport engine 110, a network 105, a one or more storage repositories (e.g., user profiles 155, transport repository 160), and can interface with one or more external services (e.g., map service 165, financial service 170, VIN service 175, ride sharing service 180, or any other external service 185). Transport engine 110 can execute under any operating system (OS) (not shown), in a native (e.g., computer 190), mobile device 195, or virtual environment));
	receiving, in a server of the distribution network, information regarding a plurality of resources in the identified geographic area (see [0090] “A server can send tracking information for a device location of the driver to any party to the transaction or record for record keeping purposes. For example, a server can records timestamps in response to the device location matching the start location and at different stages as the driver continues to complete the order steps,” [0140] “FIG. 36 provides a block diagram illustrating an example computing device or system that may be used in connection with various implementations described herein. For example the system 3605 may be used as or in conjunction with one or more of the mechanisms or processes described above and may represent components of processors, user system(s), and/or other devices described herein. The system 3605 can be a server or any conventional personal computer, or any other processor-enabled device that is capable of wired or wireless data communication,” [0152] “In this description, the term “computer readable medium” is used to refer to any non-transitory computer readable storage media used to provide computer executable code (e.g., software and computer programs) to the system 3605. Examples of these media include main memory 3620, secondary memory 3625 (including internal memory 3630, removable medium 3635, and external storage medium 3650), and any peripheral device communicatively coupled with communication interface 3645 (including a network information server or other network device),” [0083] “the processing device receives availability information of a driver and driver location information. The availability of the driver can include schedule information, load capacity, predicted load capacity, load weight limit, transporter truck limits, dimensions, etc.” [0061] “calculates demand within a region and/or sub-region to optimize job matching with available (e.g., live status, self-scheduled availability, predictive driver activity, etc.) drivers based on geographic inputs (e.g., origin, destination, preferred routes, hotspots, etc.)” [0095] “Drivers can specify the area or 
locations that they are willing or prefer to drive. The orders can be filter or ranked based on the start location 420 and finish location 430 of an order within the area specified by the driver”);
	receiving, in the distribution network from a merchant via a user interface, a request for a drop point for an item to be delivered (see [0044] “the requested pickup and delivery locations,” [0047] “dealers or auction houses can submit a vehicle delivery request,” [0053] “when information or an execution instruction is received by API 165-185, it may be communicated to one or more other units (e.g., user management 115, order management 120, payment processor 125, invoice generator 130, vehicle management 135, job matcher module 140, predictive analytics 141, marshaling manager 143, request communication interface 145, transporter communication interface 150),” [0108] “a dealer 711 may manage a car dealership and request … services associated with the transport application”),
	request comprising item information and a delivery location for the item (see [0067] “the processing device receives an order request from a registered user. The order can include order details, such as a sender profile ID, a pickup location, a delivery location, a VIN, schedule information (e.g., requested pickup period, requested delivery period, delivery options, etc.). In some implementations, the order can include multiple vehicles and associate VINs for each vehicle with the order details. The order request can also include additional information, such as a drop off details, pickup details, messages, etc. In some implementations, the order request can include additional services, such as car cleaning, repair, covered transport, etc. Additional services may be services to be provided in addition to transport services provided by the transport user. For example, an auction house user can request the dealer give the car a detailed cleaning and oil change prior to the transport pick schedule”);
	determining, in the server of the distribution network, a first delivery provider for picking up the item at the drop point (see [0073] “the processing device receives a job transporter acceptance from one of the transport users and assigns the transport profile to the order request”).
	determining, in the server, a second delivery provider to receive the item from the first delivery provider; determining, in the server, a transfer point within the identified geographic area (see [0062] “Marshaling manager 143 can segment an order into multiple pick-up and drop-offs between drivers at qualifying locations. For example, a cross country transport can be completed by a single long haul driver or a multiple short haul drivers that marshal the vehicle between regions to reach the destination,” [0063] “The marshaling manager 143 service works in real-time with the job matcher 
140 and predictive analytics 141 services to calculate permutations of options that published or pushed to drivers in different regions. According to an example implementation, the marshaling manager 143
 service calculate various options available to segment an order. Each segment of each option can be separately priced, optimized, published, and updated in real-time. For example, the availability and pricing of a segment is updated, adjusted, and targeted to drivers as other segments of marshaling option are selected by other drivers,” see also [0064], [0065]);
	receiving, at the drop point, the item for delivery from the merchant (see FIG. 2, [0075] “At block 240, the processing device receives, from a mobile device associated with the transport profile, the mobile device location with a pickup timestamp, a VIN verification and one or more photos of a vehicle associated with the VIN verification, etc. The VIN verification can be a photo or scan of a physical VIN tag coupled to the associated vehicle”);
	instructing, via a mobile computing device, the first delivery provider regarding the drop point to pick up the item (see FIG. 2, [0071] “At block 225, the processing device provides to one or more transporter profiles the generated job request for display with a map. The processing device can provide the map location labels to transport users on a map display along with additional details such as the pickup period, delivery period information, vehicle information, transport fee, trip distance, estimated travel time, etc. The display can include a pickup distance based on a GPS location associated with a mobile device of the at least on driver”);
	picking up, by the first delivery provider, the item for delivery (see FIG. 2, [0075] “At block 240, the processing device receives, from a mobile device associated with the transport profile, the mobile device location with a pickup timestamp, a VIN verification and one or more photos of a vehicle associated with the VIN verification, etc. The VIN verification can be a photo or scan of a physical VIN tag coupled to the associated vehicle”);
	instructing, via a mobile computing device, the second delivery provider to go to the transfer point; and transferring, to the second delivery provider, the item for delivery (see [0062] “Marshaling manager 143 can segment an order into multiple pick-up and drop-offs between drivers at qualifying locations. For example, a cross country transport can be completed by a single long haul driver or a multiple short haul drivers that marshal the vehicle between regions to reach the destination,” [0063] “The marshaling manager 143 service works in real-time with the job matcher 140 and predictive analytics 141 services to calculate permutations of options that published or pushed to drivers in different regions. According to an example implementation, the marshaling manager 143 service calculate various options available to segment an order. Each segment of each option can be separately priced, optimized, published, and updated in real-time. For example, the availability and pricing of a segment is updated, adjusted, and targeted to drivers as other segments of marshaling option are selected by other drivers,” see also [0064], [0065]).
	Boye does not explicitly teach, however Matthiesen teaches determining, in the server of the distribution network, whether the delivery location is within the identified geographic area (see [0047] “it can be determined whether the pickup location and the drop-off location are both located in an autonomous region, or in contiguous autonomous regions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining, in the server of the distribution network, whether the delivery location is within the identified geographic area as taught in Matthiesen with the delivery method of Boye with the motivation to enable determination of whether delivery between the pickup location and the drop-off location is possible (Matthiesen [0047]).
	Boye does not explicitly teach, however Tolkin teaches determining, in the server of the distribution network, the drop point based on the item information and the delivery location (see [0003] “when an individual user or client of a network service makes a request for a transport service, the system can determine a pickup location for the transport service to reduce the amount of distance traveled by a provider, reduce the amount of time spent traveling by a provider, reduce the amount of time the client has to wait, and/or improve the overall efficiency of the network service,” [0014] “The client device 100 and provider device 110 are electronic (e.g., computing) devices that can communicate with the travel coordination system 130. These devices may be portable or handheld devices that communicate with the travel coordination system 130 via a network 120. Typical devices include smart phones, portable data devices (PDAs), laptops, and other such devices. Each client device 100 and provider device 110 can store and run a respective client application that can communicate with the travel coordination system 130,” [0057] FIGS. 6F-6H … the travel coordination system 130 can determine
an alternate pickup location based, at least in part, on the initial pickup location 620, the current location of the selected driver, the destination location of the client, and/or other information (e.g., pickup and/or destination locations of other clients in a shared pool vehicle type, traffic information, etc.)”); and
	sending, via a communication device to the user interface, the determined drop point to the user (see [0057] “the travel coordination system 130 can … provide information about the alternate pickup location 692 to the client's device”) (Boye teaches that the user is a merchant (see [0047] “dealers or auction houses can submit a vehicle delivery request”)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Boye the process of determining, in the server of the distribution network, the drop point based on the item information and the delivery location and sending, via a communication device to the user interface, the determined drop point to the merchant as taught by Tolkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where the drop point is determined based on the item information and the delivery location and where the determined drop point is sent to the user.
	Regarding Claim 2, the combination of Boye, Matthiesen, and Tolkin teaches the limitations of claim 1 as discussed above.  Boye further teaches instructing, via a mobile computing device, the second delivery provider to go to the transfer point; and receiving, at the transfer point, the item for delivery from the first delivery provider (see [0062] “Marshaling manager 143 can segment an order into multiple pick-up and drop-offs between drivers at qualifying locations. For example, a cross country transport can be completed by a single long haul driver or a multiple short haul drivers that marshal the vehicle between regions to reach the destination,” [0063] “The marshaling manager 143 service works in real-time with the job matcher 140 and predictive analytics 141 services to calculate permutations of options that published or pushed to drivers in different regions. According to an example implementation, the marshaling manager 143 service calculate various options available to segment an order. Each segment of each option can be separately priced, optimized, published, and updated in real-time. For example, the availability and pricing of a segment is updated, adjusted, and targeted to drivers as other segments of marshaling option are selected by other drivers,” see also [0064], [0065]).
	Regarding Claim 5, the combination of Boye, Matthiesen, and Tolkin teaches the limitations of claim 1 as discussed above.  Boye further teaches wherein the request for the drop point for the item comprises a request for a drop point of a plurality of items (see [0044] “receiving an order request to deliver one or more vehicles to a delivery location”).
Claims 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boye in view of Matthiesen, Tolkin, and Rohmann (U.S. Patent Application Publication No. 2014/0258167).
	Regarding Claim 3, the combination of Boye, Matthiesen, and Tolkin teaches the limitations of claim 2 as discussed above.  Boye does not explicitly teach, however Rohmann teaches wherein determining the first delivery provider for picking up the item for delivery comprises determining, from a plurality of delivery resources, one of the plurality of delivery resources scheduled to pass proximate the drop point as the one of the plurality of delivery resources travels along its predetermined fixed daily route (see [0008] “the invention proposes a system for transporting a mailpiece to a destination address, comprising at least one depot of a plurality of depots for holding mailpieces, and comprising a server. The server is configured to select at least one first participant of a service from a plurality of participants registered for the service on the basis of an association of the participant with a depot, to send a request to the selected first participant and to receive an acceptance message from the participant that is sent in response to the request, whereby the mailpiece can be handed over to the first participant on the basis of the receipt of the acceptance message for the transport over at least a partial segment of a delivery route to the destination address,” [0009] “The method and the system make it possible for participants of a delivery service to deliver a mailpiece. By responding to an appertaining request message, these participants can indicate their willingness to take over the transport of the mailpiece, at least over a partial segment of a delivery route, for an offered price. As a result, no special carriers have to be used for the delivery of the mailpiece, so that the delivery can be carried out with fewer resources. In particular, the participants of the delivery service can carry the mailpiece with them on routes that they have to travel anyway. In this case, the resource savings are especially high since there is no need to employ additional resources for the delivery of mailpieces on the last mile from the depot to the destination address of the mailpiece,” [0010] “a route is stored for each of the participants of the service and the at least one first participant is selected on the basis of an evaluation of the stored routes of the participants, whereby the evaluation is carried out as a function of the location of the depot and/or of the destination address of the mailpiece. The route, which is preferably stored in the server, can be a route that is traveled by the participants one time or regularly, for example, every day or every workday. In the latter case, the routes can be, for instance, the workday routes traveled by the participants on their way to their workplaces,” [0015] In one embodiment of the method and of the system, in order to transport the mailpiece over at least one partial segment of the delivery route, one or more participants for whom routes are stored that run within a predefined area surrounding the depot and/or the destination address are selected on the basis of the evaluation of the stored routes. The predefined surrounding area can encompass an area within a circle having a predefined radius around the depot and/or around the destination address. This embodiment allows for the mailpiece to be transported by the participants on routes that they travel on anyway, that is to say, irrespective of whether they are transporting a mailpiece or not. This translates into especially high savings in terms of resources during the delivery of mailpieces. Moreover, it can be expected that the participants of the delivery service wish to only have to leave their routes to a small extent or not at all in order to transport the mailpieces)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining the first delivery provider for picking up the item for delivery comprises determining, from a plurality of delivery resources, one of the plurality of delivery resources scheduled to pass proximate the drop point as the one of the plurality of delivery resources travels along its predetermined fixed daily route as taught in Rohmann with the delivery method of Boye with the motivation to enable delivery using fewer resources and saving costs (Rohmann [0004] - [0005], [0009]).
	Regarding Claim 9, Boye teaches a system for delivering items comprising:  a user interface for receiving, from a merchant via a user interface, a request for a drop point for an item, the request comprising item information and delivery locations (see [0047] “dealers or auction houses can submit a vehicle delivery request, instantly receive a price estimate and locate drivers to deliver the vehicle,” [0067] “the processing device receives an order request from a registered user. The order can include order details, such as a sender profile ID, a pickup location, a delivery location, a VIN, schedule information (e.g., requested pickup period, requested delivery period, delivery options, etc.). In some implementations, the order can include multiple vehicles and associate VINs for each vehicle with the order details. The order request can also include additional information, such as a drop off details, pickup details, messages, etc. In some implementations, the order request can include additional services, such as car cleaning, repair, covered transport, etc. Additional services may be services to be provided in addition to transport services provided by the transport user. For example, an auction house user can request the dealer give the car a detailed cleaning and oil change prior to the transport pick schedule” [0108] “a dealer 711 may manage a car dealership and request … services associated with the transport application”);
	a server storing information regarding a plurality of resources within a geographic area (see [0083] “the processing device receives availability information of a driver and driver location 
information. The availability of the driver can include schedule information, load capacity, predicted load capacity, load weight limit, transporter truck limits, dimensions, etc.” [0061] “calculates demand within a region and/or sub-region to optimize job matching with available (e.g., live status, self-scheduled availability, predictive driver activity, etc.) drivers based on geographic inputs (e.g., origin, destination, preferred routes, hotspots, etc.)” [0095] “Drivers can specify the area or locations that they are willing or prefer to drive. The orders can be filter or ranked based on the start location 420 and finish location 430 of an order within the area specified by the driver,” [0090] “A server can send tracking information for a device location of the driver to any party to the transaction or record for record keeping purposes. For example, a server can records timestamps in response to the device location matching the start location and at different stages as the driver continues to complete the order steps,” [0140] “The system 3605 can be a server or any conventional personal computer, or any other processor-enabled device that is capable of wired or wireless data communication”),
	wherein the server is configured to:  determine, in the server of the distribution network, the drop point based on the item information and the delivery location (see [0047] “dealers or auction houses can submit a vehicle delivery request, instantly receive a price estimate and locate drivers to deliver the vehicle,” [0067] “the processing device receives an order request from a registered user. The order can include order details, such as a sender profile ID, a pickup location, a delivery location, a VIN, schedule information (e.g., requested pickup period, requested delivery period, delivery options, etc.). In some implementations, the order can include multiple vehicles and associate VINs for each vehicle with the order details. The order request can also include additional information, such as a drop off details, pickup details, messages, etc. In some implementations, the order request can include additional services, such as car cleaning, repair, covered transport, etc. Additional services may be services to be provided in addition to transport services provided by the transport user. For example, an auction house user can request the dealer give the car a detailed cleaning and oil change prior to the transport pick schedule” [0108] “a dealer 711 may manage a car dealership and request … services associated with the transport application”);
	instruct the first delivery provider regarding picking up the item at the drop point (see FIG. 2, [0071] “At block 225, the processing device provides to one or more transporter profiles the generated job request for display with a map. The processing device can provide the map location labels to transport users on a map display along with additional details such as the pickup period, delivery period information, vehicle information, transport fee, trip distance, estimated travel time, etc. The display can include a pickup distance based on a GPS location associated with a mobile device of the at least on driver”);
	determine a second resource from the plurality of resources to receive the item from the first resource; determine a transfer point within the identified geographic area for transferring the item from the first resource to the second resource; and send instructions to a mobile computing device of the second resource to go to the transfer point (see [0062] “Marshaling manager 143 can segment an order into multiple pick-up and drop-offs between drivers at qualifying locations. For example, a cross country transport can be completed by a single long haul driver or a multiple short haul drivers that marshal the vehicle between regions to reach the destination,” [0063] “The marshaling manager 143 
service works in real-time with the job matcher 140 and predictive analytics 141 services to calculate permutations of options that published or pushed to drivers in different regions. According to an example implementation, the marshaling manager 143 service calculate various options available to segment an order. Each segment of each option can be separately priced, optimized, published, and updated in real-time. For example, the availability and pricing of a segment is updated, adjusted, and targeted to drivers as other segments of marshaling option are selected by other drivers,” see also [0064], [0065]).
	Boye does not explicitly teach, however Matthiesen teaches determine whether the delivery locations are within the geographic area (see [0047] “it can be determined whether the pickup 
location and the drop-off location are both located in an autonomous region, or in contiguous autonomous regions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether the drop-off locations are within the identified geographic area as taught in Matthiesen with the delivery method of Boye with the motivation to enable determination of whether delivery between the pickup location and the drop-off location is possible (Matthiesen [0047]).
	Boye does not explicitly teach, however Rohmann teaches determine, from the plurality of delivery resources, a first delivery resource scheduled to pass proximate the drop point as the first one of the plurality of delivery resources travels along its fixed daily route (see [0008] “the invention proposes a system for transporting a mailpiece to a destination address, comprising at least one depot of a plurality of depots for holding mailpieces, and comprising a server. The server is configured to select at least one first participant of a service from a plurality of participants registered for the service on the basis of an association of the participant with a depot, to send a request to the selected first participant and to receive an acceptance message from the participant that is sent in response to the request, whereby the mailpiece can be handed over to the first participant on the basis of the receipt of the acceptance message for the transport over at least a partial segment of a delivery route to the destination address,” [0009] “The method and the system make it possible for participants of a delivery service to deliver a mailpiece. By responding to an appertaining request message, these participants can indicate their willingness to take over the transport of the mailpiece, at least over a partial segment of a delivery route, for an offered price. As a result, no special carriers have to be used for the delivery of the mailpiece, so that the delivery can be carried out with fewer resources. In particular, the participants of the delivery service can carry the mailpiece with them on routes that they have to travel anyway. In this case, the resource savings are especially high since there is no need to employ additional resources for the delivery of mailpieces on the last mile from the depot to the destination address of the mailpiece,” [0010] “a route is stored for each of the participants of the service and the at least one first participant is selected on the basis of an evaluation of the stored routes of the participants, whereby the evaluation is carried out as a function of the location of the depot and/or of the destination address of the mailpiece. The route, which is preferably stored in the server, can be a route that is traveled by the participants one time or regularly, for example, every day or every workday. In the latter case, the routes can be, for instance, the workday routes traveled by the participants on their way to their workplaces,” [0015] In one embodiment of the method and of the system, in order to transport the mailpiece over at least one partial segment of the delivery route, one or more participants for whom routes are stored that run within a predefined area surrounding the depot and/or the destination address are selected on the basis of the evaluation of the stored routes. The predefined surrounding area can encompass an area within a circle having a predefined radius around the depot and/or around the destination address. This embodiment allows for the mailpiece to be transported by the participants on routes that they travel on anyway, that is to say, irrespective of whether they are transporting a mailpiece or not. This translates into especially high savings in terms of resources during the delivery of mailpieces. Moreover, it can be expected that the participants of the delivery service wish to only have to leave their routes to a small extent or not at all in order to transport the mailpieces)),
	wherein the server is configured to determine the transfer point as a point the first delivery resource will travel past as the first delivery resource travels along its fixed daily route, wherein the server is further configured to determine the second resource based at least in part on a threshold deviation from the fixed daily route of the second delivery resource to travel to the transfer point (see [0011] The participants of the delivery service to whom the mailpiece is handed over at the depot can transport the mailpiece all the way to its destination address. By the same token, the possibility exists that the participant does not transport the mailpiece along its entire route all the way to the destination
address. Therefore, one embodiment of the method and of the system entails that, on the basis of the routes stored for the participants, at least one additional participant is selected to transport the mailpiece over another partial segment of the delivery route, and that a transfer point for handing over the mailpiece to the additional participant is determined. In this manner, the delivery route can advantageously be divided into several partial segments on which the mailpiece is transported by one participant each time. The transfer points are preferably points at which the routes of the participants intersect or at least approach each other to within a predefined maximum distance) (please see rejection above for combination rationale).
	Regarding Claim 13, the combination of Boye, Matthiesen, Tolkin, and Rohmann teaches the limitations of claim 9 as discussed above.  Boye further teaches wherein the server is configured to receive a request for of a plurality of items (see [0044] “receiving an order request to deliver one or more vehicles to a delivery location”).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boye in view of Matthiesen, Tolkin, and Wakim (U.S. Patent Application Publication No. 2017/0330144).
	Regarding Claim 7, the combination of Boye, Matthiesen, and Tolkin teaches the limitations of claim 5 as discussed above.  Boye does not explicitly teach, however Wakim teaches providing, via the user interface, a computer readable code for the item (see [0036] “an agent within the materials handling facility may scan the bar code of the delivery container and scan a bar code or identifier of the picked item as the item is placed into the delivery container,” [0067] “an item may have a bar code or other information on a label which can be analyzed in an image in order to identify the item”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of providing a computer readable code for the item as taught in Wakim with the delivery method of Boye with the motivation to “enable tracking, identification, and/or association of items” (Wakim [0034]).
	Regarding Claim 8, the combination of Boye, Matthiesen, Tolkin, Rohmann, and Wakim teaches the limitations of claim 5 as discussed above.  Boye does not explicitly teach, however Wakim teaches scanning, via a mobile computing device of the first delivery provider, the computer readable code on the item at the location for pick-up of the item (see [0036] “an agent within the materials handling facility may scan the bar code of the delivery container and scan a bar code or identifier of the picked 
item as the item is placed into the delivery container”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of scanning the computer readable code on the item at the location for pick-up of the item as taught in Wakim with the delivery method of Boye with the motivation to “enable tracking, identification, and/or association of items” (Wakim [0034]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boye in view of Matthiesen, Tolkin, Rohmann, and Rademaker (U.S. Patent Application Publication No. 2016/0247113).
	Regarding Claim 14, the combination of Boye, Matthiesen, Tolkin, and Rohmann teaches the limitations of claim 13 as discussed above.  Boye further teaches wherein the server is further configured to: separate, based on the item information and the delivery location, the plurality of items into a first portion and second portion of the plurality of items (see [0130] “An order to request transport of one or more vehicles can have two or more drivers requested for the order. For example, a dealer can request 2 drivers to transport vehicles, where after a first vehicle is delivered, the second driver returns the driver to the original pickup location to deliver the next vehicle. That is, the number of transporters/drivers can be less than, equal to, or greater than the number of vehicles. Using an additional driver with a chase vehicle allows fewer drivers to transport multiple cars between locations”); and
	instruct, via the user interface, the merchant regarding the first and second drop points (see [0130] “An order to request transport of one or more vehicles can have two or more drivers requested for the order. For example, a dealer can request 2 drivers to transport vehicles, where after a first vehicle is delivered, the second driver returns the driver to the original pickup location to deliver the next vehicle. That is, the number of transporters/drivers can be less than, equal to, or greater than the number of vehicles. Using an additional driver with a chase vehicle allows fewer drivers to transport multiple cars between locations. In some cases, drivers can use one of the vehicles to be delivered as a chase car to transport drivers to the next pickup location associated with the order,” [0135] “the driver can pick up a first vehicle, drive the vehicle to a first delivery location, and drive a second vehicle from the first delivery location to a second delivery location that may be the same or different location as the first pickup location,” [0126] “the order status presented to the user that requested the order can update to reflect that a mobile device associated with the driver has arrived at the pick-up location (e.g., a GPS signal, message from the driver, etc.)”)
	Boye does not explicitly teach, however Rademaker teaches determine a first drop point for the first portion of the plurality of items (see [0019] “The pickup management system may also guide the customer to the first pickup location 96 and may specify the first pickup location 96 with a high degree of precision, such as a particular parking spot, a particular side of the street, an approach path, and/or the like”); and
	determine a second drop point for the second portion of the plurality of items (see [0023] “after picking up the first product, the customer then continues on a path 95 to the second retailer 98”); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a first drop point for the first portion of the plurality of items and determining a second drop point for the second portion of the plurality of items as taught in Rademaker with the delivery method of Boye with the motivation to enable the merchants to prepare the products and take the products to the pick-up locations (Rademaker [0019], [0078]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boye in view of Matthiesen, Tolkin, Rohmann, and Wakim.
	Regarding Claim 16, the combination of Boye, Matthiesen, Tolkin, and Rohmann teaches the limitations of claim 9 as discussed above.  Boye does not explicitly teach, however Wakim teaches wherein the server is further configured to provide to the merchant, via the user interface, a computer readable code for the item (see [0036] “an agent within the materials handling facility may scan the bar code of the delivery container and scan a bar code or identifier of the picked item as the item is placed into the delivery container,” [0067] “an item may have a bar code or other information on a label which can be analyzed in an image in order to identify the item”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of providing a computer readable code for the item as taught in Wakim with the delivery method of Boye with the motivation to “enable tracking, identification, and/or association of items” (Wakim [0034]).
	Regarding Claim 17, the combination of Boye, Matthiesen, Tolkin, Rohmann, and Wakim teaches the limitations of claim 16 as discussed above.  Boye does not explicitly teach, however Wakim teaches a scanning device configured to scan via the computer readable code on the item at the location for pick-up of the item (see [0036] “an agent within the materials handling facility may scan the bar code of the delivery container and scan a bar code or identifier of the picked item as the item is placed into the delivery container”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of scanning the computer readable code on the item at the location for pick-up of the item as taught in Wakim with the delivery method of Boye with the motivation to “enable tracking, identification, and/or association of items” (Wakim [0034]).
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boye in view of Rohmann.
	Regarding Claim 18, Boye teaches a method of transporting items comprising:  receiving, in a server, a request for transportation of an item from a first location to a second location (see [0047] “dealers or auction houses can submit a vehicle delivery request, instantly receive a price estimate and locate drivers to deliver the vehicle,” [0067] “the processing device receives an order request from a registered user. The order can include order details, such as a sender profile ID, a pickup location, a delivery location,” [0108] “a dealer 711 may manage a car dealership and request … services associated with the transport application,” [0140] “FIG. 36 provides a block diagram illustrating an example computing device or system that may be used in connection with various implementations described herein. For example the system 3605 may be used as or in conjunction with one or more of the mechanisms or processes described above and may represent components of processors, user system(s), and/or other devices described herein. The system 3605 can be a server or any conventional personal computer, or any other processor-enabled device that is capable of wired or wireless data communication,” [0152] “In this description, the term “computer readable medium” is used to refer to any non-transitory computer readable storage media used to provide computer executable code (e.g., software and computer programs) to the system 3605. Examples of these media include main memory 3620, secondary memory 3625 (including internal memory 3630, removable medium 3635, and external storage medium 3650), and any peripheral device communicatively coupled with communication interface 3645 (including a network information server or other network device)”); 
	determining, in the server, whether the determined one of the plurality of resources has capacity to receive the item (see [0091] “determining a future truck capacity associated with the driver after the first delivery is completed and an estimated delivery time associated with the current order; selecting one or more of the potential orders with a load size that is less than or equal to the future truck capacity”); and
	instructing, via a mobile computing device, the one of the plurality of delivery resources to travel to the first location (see [0091] “the mobile device of the driver can receive the order parameters with driving directions to a start location for the selected order”).
	Boye does not explicitly teach, however Rohmann teaches storing, in a database, preexisting daily routes and schedules for a plurality of resources within a geographic area; and querying the database, by the server, the preexisting daily routes to identify one of the preexisting daily routes which is scheduled to travel to the first location (see [0008] “the invention proposes a system for transporting a mailpiece to a destination address, comprising at least one depot of a plurality of depots for holding mailpieces, and comprising a server. The server is configured to select at least one first participant of a service from a plurality of participants registered for the service on the basis of an association of the participant with a depot, to send a request to the selected first participant and to receive an acceptance message from the participant that is sent in response to the request, whereby the mailpiece can be handed over to the first participant on the basis of the receipt of the acceptance message for the transport over at least a partial segment of a delivery route to the destination address,” [0009] “The method and the system make it possible for participants of a delivery service to deliver a mailpiece. By responding to an appertaining request message, these participants can indicate their willingness to take over the transport of the mailpiece, at least over a partial segment of a delivery route, for an offered price. As a result, no special carriers have to be used for the delivery of the mailpiece, so that the delivery can be carried out with fewer resources. In particular, the participants of the delivery service can carry the mailpiece with them on routes that they have to travel anyway. In this case, the resource savings are especially high since there is no need to employ additional resources for the delivery of mailpieces on the last mile from the depot to the destination address of the mailpiece,” [0010] “a route is stored for each of the participants of the service and the at least one first participant is selected on the basis of an evaluation of the stored routes of the participants, whereby the evaluation is carried out as a function of the location of the depot and/or of the destination address of the mailpiece. The route, which is preferably stored in the server, can be a route that is traveled by the participants one time or regularly, for example, every day or every workday. In the latter case, the routes can be, for instance, the workday routes traveled by the participants on their way to their workplaces,” [0015] In one embodiment of the method and of the system, in order to transport the mailpiece over at least one partial segment of the delivery route, one or more participants for whom routes are stored that run within a predefined area surrounding the depot and/or the destination address are selected on the basis of the evaluation of the stored routes. The predefined surrounding area can encompass an area within a circle having a predefined radius around the depot and/or around the destination address. This embodiment allows for the mailpiece to be transported by the participants on routes that they travel on anyway, that is to say, irrespective of whether they are transporting a mailpiece or not. This translates into especially high savings in terms of resources during the delivery of mailpieces. Moreover, it can be expected that the participants of the delivery service wish to only have to leave their routes to a small extent or not at all in order to transport the mailpieces).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of storing, in a database, preexisting daily routes and schedules for a plurality of resources within a geographic area; and querying the database, by the server, the preexisting daily routes to identify one of the preexisting daily routes which is scheduled to travel to the first location as taught in Rohmann with the delivery method of Boye with the motivation to enable delivery using fewer resources and saving costs (Rohmann [0004] - [0005], [0009]).
	Regarding Claim 19, the combination of Boye and Rohmann teaches the limitations of claim 18 as discussed above.  Boye further teaches further comprising determining, in the server, whether the determined one of the plurality of resources can meet delivery timing requirements for the item (see [0044] “The method can include functionality to interface with a mobile device of the transporter or a driver to determine … estimated arrival time, real-time in-route tracking, document the vehicle condition, route the driver to the delivery location,” [0046] “the predictive analysis described herein address vehicle transport scheduling and demand that uses drivers to transport (e.g., via tow-truck, car hauler, etc.) or ferry (e.g., drive a vehicle that is part of the order) for delivery. The predictive analysis is based on constraints, for example … transport time, route options … route preferences, etc.” [0106] “the processing device can calculate an estimated travel time for set of sub-routes, wherein the travel 
time is adjusted based on the number of segments; determine whether the estimated travel time for each set of sub-routes for each route satisfies the schedule parameters of the order”).
	Regarding Claim 20, the combination of Boye and Rohmann teaches the limitations of claim 18 as discussed above.  Boye further teaches wherein the first location is a wholesaler and the second location is a retailer, and wherein the delivery resources belong to a distribution network (see [0047] “transport services that integrates with manufacturer, car dealer, and vehicle auctioning data flows including vehicles VIN number management and GPS tracking, payment and invoice processing, report generation with customizable interfaces to streamline transport service workflows with-in and across organizations. For example, dealers or auction houses can submit a vehicle delivery request, instantly receive a price estimate and locate drivers to deliver the vehicle on schedule,” [0054] “Transport engine 110 facilitates vehicle transport order communication between various parties including dealers, transporters, drivers, auction houses, manufacturers, warehouses, etc.”).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boye in view of Matthiesen, Tolkin, Ellison (U.S. Patent Application Publication No. 2016/0071056), and Wenneman (U.S. Patent No. 8,504,485).
	The combination of Boye, Matthiesen, and Tolkin teaches the limitations of claim 5 as discussed above.  Boye further teaches wherein the item information comprises delivery window information for the plurality of items (see [0072] “the driver is presented with transport requests that have a requested pick-up and delivery window during weekday afternoons around San Diego”).
	Boye does not explicitly teach, however Ellison teaches wherein determining, in the server, the drop point further comprises:  determining which of the plurality of items can be delivered within the delivery window; determining a first drop point for the items that can be delivered within the delivery window (see Abstract “receiving an electronic notification comprising pick-up locations, delivery 
locations and a time window, determining whether the items can be picked up at the pick-up locations and delivered to one of the delivery locations within the time window based on available delivery 
vehicles, available delivery drivers, planned routes, physical vehicle capacity, planned sort capabilities, available meet points, and available pick-up times, and in an instance in which it is determined that the items can be picked up at one of the pick-up locations and delivered to one of the delivery locations within the time window, providing an affirmative response”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Boye the process of determining which of the plurality of items can be delivered within the delivery window and a first drop point for the items that can be delivered within the delivery window as taught by Ellison since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where the plurality of items that can be delivered within the delivery window and a first drop point for the items are determined.
	Boye does not explicitly teach, however Wenneman teaches determining a second drop point or the items of the plurality of items that cannot be delivered within the delivery window (see Col. 23, lines 63-66 “a customer may specify that if delivery cannot occur within an indicated window, the 
delivery should be cancelled (as opposed to being delivered later)”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Boye the process of determining a second drop point or the items of the plurality of items that cannot be delivered within the delivery window as taught by Wenneman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where the items that cannot be delivered within the delivery window are determined (i.e., all of the items of the order cannot be delivered within the delivery window).
Allowable over Prior Art
Claims 6 and 21 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, and rewritten to overcome the 35 U.S.C. 112 and 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 6 would be allowable for disclosing wherein determining the drop point based on the item information and the delivery location comprises:  separating, in the server, based on the item information and the delivery point, the plurality of items into a first portion and a second portion, determining a first drop point for the first portion of the plurality of items; determining a second drop point for the second portion of the plurality of items; and wherein, sending the determined drop point to the merchant comprises sending via the user interface, the first and second drop points to the merchant.
 	Boye teaches separating an order into a first vehicle and a second vehicle and receiving order information that includes drop points for the vehicles.  However, the cited art does not teach that the first drop point and the second drop point are determined based on the item information and the delivery location, and sending the first drop point and the second drop point to the merchant.
Claim 21 would be allowable for disclosing wherein determining the drop point further comprises:  determining if the item type or quantity exceeds a threshold; if the item type or quantity exceeds a threshold, determining the drop point as a distribution network facility; and if the item type or quantity does not exceed a threshold, determining the drop point as a point near the merchant and an item origination location. 
	Boye teaches receiving order information that includes a drop point and determining whether an item quantity exceeds a threshold.  However, the cited art does not teach if the item quantity exceeds a threshold, determining the drop point as a distribution network facility, and if the item type does not exceed a threshold, determining the drop point as a point near the merchant and an item origination location.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections regarding the “processor” limitations have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections regarding the “processor” limitations are withdrawn.
Regarding the prior art rejections, Applicant argues that Boye does not teach “storing, in a database, preexisting daily routes and schedules for a plurality of resources within a geographic area” as recited in claim 18.  As discussed more fully above, such features are taught by Rohmann.
Applicant argues that:
Boye does not teach or suggest "receiving ... from a merchant ... a request for a drop point."  Boye further does not describe, teach or suggest, "determining ... a first delivery provider for picking up the item at the drop point," an [sic] "determining ... a second delivery provider to receive the item from the first delivery provider."

(p. 10, para. 1).  As discussed more fully above, such features are taught by Boye (see [0067], [0073], and [0062] - [0065]).
Applicant argues that:
Applicant respectfully disagrees that the routes of Park can be considered "fixed daily routes," as recited in Claim 9. Park is directed entirely to dynamic delivery routes which are delivery plans that are dynamically set according to a delivery workload and quantity of items. Park, Abstract, ¶¶ [00l8] - [0020]. Thus, the routes of Park are not "fixed daily routes," but are changing, dynamic routes. Although it is possible that Park may set a route each day, the route on one day will change from the route of a previous day, making a potentially different route every day. Thus, the routes of Park cannot be considered a "fixed daily route," as recited in Claim 9. Claims 12-13 are rejected over a combination of seven (7) references, and Claims 14-15 are rejected over a combination of eight (8) references. The Office Action provides only cursory reasons for combining each reference, and does not account for the different fields and incompatibilities of each reference … the motivation to combine Rademaker is only described with regard to combining Rademaker with Boye. The motivation to combine does not address combining Rademaker with Matthiesen, Siegel, Harvey Park, Yang, or Murphy. Thus, the Office Action fails to provide an adequate reason/motivation to combine these 8 references, and therefore fails to make a prima facie case of obviousness … Finally, a person of skill in the art would not be motivated to combine 7 or 8 references to arrive at Claims 12-15. A combination of so many references is only made in hindsight, using the language of the Claims to construct the rejection. Applicant is aware that, legally, there is not a limit on the number of references that can be used in an obviousness rejection; however, the particular references used here vary widely, and the combination of these 7-8 references necessarily will affect the principles of operation of one or more of the references, or will be incompatible

(p. 10, para. 2-3).   Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Applicant argues that:
Rademaker is directed to a customer going to a first restaurant to pick up some food, and then to a second restaurant to pick up some other food, and each restaurant brings the food to the customer's car as the customer approaches. See Fig. 5, and ¶ [0019]. Boye is directed to a contract shipping system for shipping automobiles. A person of skill in the art would not ask the customer of Boye, that is, the recipient of the automobile delivery, to drive toa [sic] merchant so the merchant can bring the automobile out to the parking lot for the customer. Such a combination completely obviates the need for the delivery driver of Boye

(p. 11, para. 1).  The Examiner notes that the customer in Rademaker is not required to drive to the merchant (see [0020] “the customer may be able to designate a third-party to pick up an item for them, and the functionality related to picking up the order may utilize a computing device associated with the third party and designated by the customer”).
Applicant argues that “the claims integrate any alleged judicial exception into a practical application in logistics and item delivery such that the claims are ‘more than a drafting a drafting effort designed to monopolize the exception’” (p. 12, para. 1).
	As discussed above, the claims are directed to a method of managing commercial interactions between people (the merchant, the first delivery provider, and the second delivery provider).  This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of identifying, receiving, storing, receiving, determining, determining, sending, determining, receiving, instructing, picking, instructing, and transferring in a computer environment.  The claimed server, network, user interface, communication device, and mobile computing device are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The examiner further notes that “logistics and item delivery” 
does not provide an improvement in the functioning of a computer or to any other technology or technical field.  The “processors” and “memory resources” recited in claim 1 function the same as they did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the server, network, user interface, communication device, and mobile computing device; rather, the claims purport to improve the functioning of a commercial interaction.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.       

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628